Citation Nr: 1450699	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a nasal disability to include as due to exposure to Agent Orange.
 
2.  Entitlement to service connection for a throat disability to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When this claim was previously before the Board in August 2013, it was remanded to afford the Veteran an electronic hearing before a Veterans Law Judge (VLJ).  In response to the remand, the Veteran was afforded an electronic hearing before the undersigned VLJ in September 2014.  A copy of the transcript has been associated with the physical claims file.

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for nasal and throat disabilities.  Specifically, he argues that his nasal and throat disabilities were caused by an in-service incident in which the contents of a fire extinguisher got in his mouth.  An alternative theory is that the nasal and throat disabilities are related to in-service exposure to Agent Orange.  He has been diagnosed with globus hystericus, dysphagia, and chocking episodes.  

The Veteran served in the Republic of Vietnam from April 1969 to February 1970; exposure to herbicides in service is presumed.

The Veteran's service treatment records were determined to have been destroyed in a fire.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).

The Veteran has not been afforded a VA examination related to these claimed nasal and throat disabilities.  He has reported a history of nasal and throat problems; and in some treatment records, he has associated these symptoms with his experiences during service.  The Board finds that the Veteran should be afforded an examination in order to determine the nature and etiology of any nasal and throat disabilities present during the period of this claim, to specifically include globus hystericus, dysphagia, and chocking episodes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that when the Veteran initially filed the instant claim for service connection in October 2009, he noted treatment from Dr. B.  Although the Veteran noted that Dr. B. was deceased, the Board finds that the AOJ should attempt to obtain these identified treatment records.  Moreover, in testimony before the undersigned, the Veteran noted receiving treatment from Dr. F.  On remand, the AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA or private treatment records pertaining to the issues on appeal, to specifically include treatment records from Dr. B. (see December 2009 claim) and Dr. F. (see BVA hearing transcript, uploaded to Virtual VA on November 5, 2014, pages 8-9).  If the AOJ is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to provide the outstanding evidence. 

2.  Thereafter, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of his claimed nasal and throat disabilities, to specifically include globus hystericus, dysphagia, and chocking episodes.  The claims folder, and access to the electronic files, must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's globus hystericus, dysphagia, chocking episodes and any other nasal or throat disability found by the examiner are etiologically related to his active service, to specifically include the incident in which he inadvertently swallowed fire extinguisher chemicals as well as his presumed exposure to Agent Orange.  

Review of the entire file is required; however, attention is invited to the Veteran's BVA hearing testimony, uploaded to Virtual VA on November 5, 2014, pages 3-4.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed nose and throat disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure. 

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



